

Exhibit 10.1






FIFTH AMENDMENT TO


ERIE INSURANCE GROUP EMPLOYEE SAVINGS PLAN


(As Amended and Restated Effective January 1, 2015)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Employee Savings Plan (the “Plan”) under an amendment and restatement
effective as of January 1, 2015;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company desires to amend the Plan to eliminate the six-month
suspension of employee contributions following a hardship withdrawal and to
clarify provisions pertaining to the payment of Plan expenses.


NOW, THEREFORE, the Company hereby amends the Plan as follows, effective as of
the dates specified:


1.
Section 7.3 of the Plan is hereby amended in its entirety and shall read as
follows, effective January 1, 2019:



7.3
Safe Harbor Distribution



A distribution shall be deemed necessary to satisfy an immediate and heavy
financial need of an Eligible Applicant if each of the following requirements is
satisfied:


(a)
the distribution is not in excess of the amount of the immediate and heavy
financial need of the Eligible Applicant including any amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from such distribution; and



(b)
the Eligible Applicant has obtained all other forms of distribution and
nontaxable loans currently available from all plans maintained by an Employer.



For periods before January 1, 2019, an Eligible Applicant making a hardship
withdrawal under this Article Seven was suspended from making Elective Deferrals
to the Plan until the first day of the pay period occurring six full months
after the effective date of the withdrawal or, if the effective date of the
withdrawal was on or after July 1, 2018, until the first day of the first pay
period beginning after January 1, 2019. For the period beginning on January 1,
2019, Eligible Applicants making a hardship withdrawal under this Article Seven
will not be suspended from making Elective Deferrals to the Plan.




1



--------------------------------------------------------------------------------




2.
Section 11.3 of the Plan is hereby amended in its entirety and shall read as
follows, effective April 1, 2019:



11.3
Expenses



Subject to any restriction applicable under Section 5.4(a), brokerage fees,
transfer taxes and other expenses incurred by the Trustee in connection with the
purchase or sale of securities may be added to the cost of such securities or
deducted from the proceeds thereof, as the case may be. Earnings credited to
accounts invested in mutual funds shall be net of direct fund management
expenses. Refunds of fund management expenses shall be allocated to Participant
and Beneficiary accounts as earnings in such manner as provided by the
Administrator. Recordkeeping fees shall be assessed directly against the Total
Accounts maintained on behalf of Participants and Beneficiaries and expenses
associated with specified Plan transactions shall be assessed directly against
the Total Account maintained on behalf of the Participant or Beneficiary
participating in such a transaction pursuant to a uniform and nondiscriminatory
policy adopted by the Administrator in its discretion and communicated to
Participants and Beneficiaries.


All costs and expenses incurred in administering the Plan shall be paid by the
Company or an Employer, unless the Administrator authorizes the payment of such
expenses from the Trust Fund.






IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 29th day of March, 2019.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ William D. Gheres                            
 
By: /s/ Gregory J.
Gutting                                                                               
 
 
 
 
 
Title: EVP & Chief Financial Officer           
 
 
 
 
 
 
 
 
 
 
 
 





2

